EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 31 August 2021, a proposed amendment in condition for allowance was discussed with James Walters, Applicants’ representative, in a telephone interview. Authorization for this examiner’s amendment was given in a telephone interview with Mr. Walters on 31 August 2021.

The application has been amended as follows: 
        Claim 10 has been amended, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 13 August 2021.

10.	(Currently Amended)  replace “N-(3-Dimethylamino propyl)-N-ethyl” with “N-(3-dimethylamino propyl)-N-ethyl”; replace “N-Hydroxysuccinimide” with “N-hydroxysuccinimide”; replace “Gemcitabine” with “gemcitabine”. 






DETAILED ACTION
Applicant’s request for entry into AFCP 2.0 is acknowledged. All of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith. See attached interview summary for further details.
This Office Action details reasons for allowance. Claim(s) 1 has been amended. Claim(s) 1 and 3-10 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 13 August 2021, with respect to the rejection of claims 14 June 2021 under 35 U.S.C. § 103 as being unpatentable over Moysan et al. in view of Cai et al., Goodarzi et al. and Oh et al. has been fully considered and is persuasive.
First, Applicant argues none of the cited references teach a HA molecular weight within the amended range “350 kDa to 700 kDa”. Cai et al. teach HA with a molecular weight of 35 kDa. The prior art of record do not teach or suggest using HA having molecular weight 10 fold higher. Second, Applicant found HA having a molecular weight of 350 kDa has the most desirable adhesion profile at injured colon tissue, compared with HA having a molecular weight of 1,000 kDa or 2,000 kDa. Figure 1 from example 1 shows the fluorescence index of 350 kDa HA is significantly higher than 1,000 kDa HA and 2,000 kDa HA in injured colon tissue. One having ordinary skill in the art would not have expected HA having a molecular weight of 350 kDa would adhere more than HA having a molecular weight of 1,000 kDa or 2,000 kDa. 

The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. 
The rejection is hereby withdrawn.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5, 6 and 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 18 September 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Conclusion
Accordingly, the Examiner' s amendment is sufficient to place the application in condition for allowance. Claims 1 and 3-10 (renumbered 1-9) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623